Case 1:18-cv-03543-FB-ST Document 57-11 Filed 06/05/20 Page 1 of 15 PageID #: 435




                   EXHIBIT K
                                                                               27.1
 Case 1:18-cv-03543-FB-ST Document 57-11 Filed 06/05/20 Page 2 of 15 PageID #: 436
In-Flight Service Programs and Policies Handbook                                                            01 Jun 15




Chapter 27                   Leaves of Absence



Overview
                               Delta offers several different unpaid leaves of absence to help you balance
                               your work with your life. As a full-time or part-time US based non-pilot
                               employee you can request time away from work to go back to school, for
                               military service, to care for a family member or other personal reasons.
                               This section contains information regarding various types of leaves of
                               absence specific to flight attendants.

                               • FMLA

                               • UMLOA

                               • Military

                               • PLOC

                               • PLOA

                               • Maternity




                                                                                                     Leaves of Absence
Printed pages of this handbook are for information only. Currency must be verified with online version.
    CONFIDENTIAL                                                                                  DELTA_HS_001236
27.2
 Case   1:18-cv-03543-FB-ST Document 57-11 Filed 06/05/20 Page 3 of 15 PageID #: 437
                                                               In-Flight Service Programs and Policies Handbook
01 Jun 15

Family Medical Leave of Absence (FMLA)
                         General
                         Under the Family and Medical Leave Act of 1993 (FMLA) certain eligible
                         employees may qualify for up to 12 weeks of unpaid leave during a 12-
                         month period for the birth, adoption or foster placement of a child; for the
                         serious health condition of yourself, your spouse, child or parent or due to
                         a qualifying urgent situation arising from a spouse, son, daughter, or
                         parent who is a covered military member on active duty or being called to
                         active duty.

                         Eligible employees may also be eligible for up to 26 weeks of leave in a
                         single 12-month period to care for a covered service member with a
                         serious injury or illness incurred in the line of duty, if the employee is the
                         spouse, son daughter, parent, or next of kin of the service member.

                         Eligibility

                         • Must have a minimum of 12 months of service
                         • Must have a minimum of 504 paid hours excluding vacation and sick time
                           during the 12 months immediately preceding the leave.
                         • Must have a leave event based on FMLA leave requirements.
                         • Request the leave 30 days in advance, when feasible.



                         Available FMLA Bank
                         Effective April 1, 2013, qualifying flight attendants who meet the eligibility
                         requirements have 84 days at 588 hours available in their personal FMLA
                         bank. This number is calculated using the following equation: 12 weeks x 7
                         days x 7 hours = 84 days at 588 hours.



                         Insurance Coverage

                         • Medical/Dental/Vision benefits may be continued by paying the full cost
                           of coverage. The ESC will send you an itemized invoice with billing and
                           payment information.

                         • If you wish to opt-out of certain coverage, contact the ESC at 1-800-MY-
                           DELTA.

                         • Opting out of coverage or failing to pay premiums will end coverage for
                           the duration of your leave.

                         • For additional insurance information see DeltaNet>Employee
                           Connection>Absence from Work>Leaves of Absence>Family Leave>




Leaves of Absence
                Printed pages of this handbook are for information only. Currency must be verified with online version.
   CONFIDENTIAL                                                                             DELTA_HS_001237
                                                                               27.3
 Case 1:18-cv-03543-FB-ST Document 57-11 Filed 06/05/20 Page 4 of 15 PageID #: 438
In-Flight Service Programs and Policies Handbook
                                                                                                            01 Jun 15

FMLA (continued)
                               Vacation

                               • Vacation will be adjusted beginning on day 31 for continuous FMLA for a
                                 family member.
                               • When your earned Personal Paid Time (PPT) allotment has been
                                 exhausted by using FMLA for one of the following: your own health
                                 condition, care for an eligible family member, foster care placement of a
                                 child, a qualifying emergency, or to provide care for an injured service
                                 member (including the birth or adoption of a child), you are required to
                                 use your vacation time. This aligns with Delta corporate policy.

                               Paid Personal Time (PPT)

                               • There is no Paid Personal Time (PPT) accrual for continuous FMLA for a
                                 family member.
                               • You are required to use all unused earned Paid Personal Time (PPT) in
                                 conjunction with your leave.

                               Requesting FMLA
                               • Flight attendants who have a foreseeable absence (e.g., medical
                                 appointment) will be required to notify the MST desk 30 days in
                                 advance, including prior to bid award (13th of month), or as soon after
                                 that as the absence is known.
                               • Flight attendants using FMLA must follow IFS call-in procedure which is
                                 contacting the MST desk at least 3 hours prior to sign-in of a trip and
                                 prior to midnight if on A-Day status. In addition, Sedgwick must be
                                 notified on the same day as the first absence, if initiating a new FMLA
                                 claim.
                               • Pre-plot days, FMSP-self and FMFP-family member, have a 3:15 value
                                 towards the overall schedule value.

                               Seniority Adjustment

                               • No seniority adjustment will occur as a result of FMLA.

                               Pay Anniversary Date Adjustment

                               • No pay anniversary date adjustment will occur as a result of FMLA.

                               Annual Flying Requirement

                               • You will not receive credit towards the annual flying requirement when
                                 using FMLA for a family member.

                               Training

                               • You are eligible to attend training while on FMLA for a family member.
                               • You must be released to full duty prior to scheduling training if you are
                                 on FMLA due to your own health condition.

                                                                                                     Leaves of Absence
Printed pages of this handbook are for information only. Currency must be verified with online version.
    CONFIDENTIAL                                                                                  DELTA_HS_001238
27.4
 Case   1:18-cv-03543-FB-ST Document 57-11 Filed 06/05/20 Page 5 of 15 PageID #: 439
                                                               In-Flight Service Programs and Policies Handbook
01 Jun 15


Unpaid Medical Leave of Absence (UMLOA)
                         Overview
                         Delta’s Unpaid Medical Leave of Absence (UMLOA) is available to assist
                         employees who are no longer eligible for a disability leave and who have
                         not been released to return to work or who have been released to return to
                         work but have medical restrictions prohibiting him or her from performing
                         the essential functions of the job.

                         Eligibility
                         • You may be eligible for this approved leave of absence for up to 24
                           months.
                         • Contact Sedgwick Claims Management at 1-877-67-DELTA to apply.

                         Insurance Coverage
                         Medical/Dental/Basic Life:

                         • You will not be eligible for Medical/Dental but may elect COBRA.

                         • STD (Short Term Disability) and LTD (Long Term Disability) will be
                           canceled while you are on UMLOA.

                         • Optional Insurance may continue at the active employee rate by Direct
                           Bill.

                         Vacation
                         Vacation will not accrue while on a UMLOA.

                         Paid Personal Time (PPT)
                         PPT will not accrue while on a UMLOA.

                         Seniority Adjustment
                         No seniority adjustment will occur as a result of a UMLOA.

                         Pay Anniversary Date Adjustment
                         Pay anniversary adjustment will be adjusted after 12 months of continuous
                         absence resulting from a disability.

                         Annual Flying Requirement
                         You will receive 45 hours credit per month towards the annual flying
                         requirement.

                         Training
                         You must be released to full duty before scheduling training.



Leaves of Absence
                Printed pages of this handbook are for information only. Currency must be verified with online version.
   CONFIDENTIAL                                                                             DELTA_HS_001239
                                                                               27.5
 Case 1:18-cv-03543-FB-ST Document 57-11 Filed 06/05/20 Page 6 of 15 PageID #: 440
In-Flight Service Programs and Policies Handbook
                                                                                                            01 Jun 15

PLOC (Company Convenience Leaves of Absence)
                               General
                               PLOCs (Company Convenience Leaves of Absence) are unpaid leaves of
                               absence offered in certain months of the year when the operation permits.
                               Leaves are generally awarded in 30/31 day increments, usually coinciding
                               with the bid period (i.e., January 1-30, January 31-March 1, March 2-31).
                               Multi month PLOCs leaves may also be offered during certain times of the
                               year.
                               • Flight attendants on a full month PLOC will receive 45 hours credit
                                 toward meeting their Annual Flying Requirement. Flight attendants on a
                                 full month PLOC while also participating in the Split Line Program will
                                 receive 22.5 hours credit towards meeting their Annual Flying
                                 Requirement.
                               • At the end of a PLOC, all flight attendants will return to their previously
                                 assigned base or newly awarded base if a transfer was awarded while
                                 out on the PLOC leave. A PLOC status will not prohibit an individual from
                                 participating in the monthly base transfer bid.

                               Eligibility
                               In order to be eligible for a PLOC, a flight attendant must be currently
                               qualified to perform flight attendant duties. It is your responsibility to
                               attend recurrent training during your base month even while out on a
                               PLOC. Failure to do so may result in your PLOC award being rescinded.

                               If you are on any type of medical leave status, you must be released to fly
                               prior to the start of the PLOC and have fulfilled all the necessary return to
                               work processes prior to the begin date of the PLOC. Failure to fulfill these
                               requirements may result in your PLOC award being rescinded.

                               Bidding/Awards
                               • The window to enter a PLOC request opens 2 months prior to the begin
                                 date of the PLOC. The window closes at 0800 local base time on the 25th
                                 day of that month (approximately 35 days preceding the requested leave
                                 month). For example, the window for April PLOCs would open February
                                 1st and close on February 25th.
                               • PLOCs are granted in seniority order for each base. (PLOCs will be
                                 awarded to all LOD/Purser flight attendants based on operational
                                 requirements and language/Purser category base seniority order to
                                 protect required language staffing needs.)
                               • Awards will be posted by the 2nd day of the preceding month. For
                                 example, April PLOC awards will post by March 2nd.
                               • If you submit a “remain active” request, the PLOC may be assigned to
                                 you up to the time bids are awarded for the month you want the leave to
                                 begin. For example, your PLOC may be awarded to you as late as March
                                 13th prior to 0800ET for the April bid period. This will occur automatically
                                 and without contact from the company.




                                                                                                     Leaves of Absence
Printed pages of this handbook are for information only. Currency must be verified with online version.
    CONFIDENTIAL                                                                                  DELTA_HS_001240
27.6
 Case   1:18-cv-03543-FB-ST Document 57-11 Filed 06/05/20 Page 7 of 15 PageID #: 441
                                                               In-Flight Service Programs and Policies Handbook
01 Jun 15


                         • Rotations that overlap a PLOC period must be flown to completion. The
                           leave effective begin date will be adjusted accordingly but the leave
                           effective end date will continue to end on the last day of the bid month.

                         Entering Your Bid
                         To enter a PLOC request, from the menu at the top of the screen, select Bid
                         Information, PLOC Bids and then Add PLOC request. A screen will appear
                         will your employee number, please verify your employee number and select
                         OK. The following screen will appear.




                         Once you have completed the screen above select the OK button. A
                         confirmation screen will immediately appear.

                         From the PLOC menu, you can perform the following tasks:
                         • Add PLOC Request - enter a new PLOC request (instructions above)
                         • Change PLOC Request - amend an existing PLOC request
                         • Delete PLOC Request - delete an existing request
                         • Display PLOC Request - display a previously entered request
                         • Display PLOC Award for FA - display the award status of a PLOC request
                         • Display PLOC Information - displays the number of PLOCs taken within
                           the calendar year

                         Insurance Coverage

                         Medical/Dental/Basic Life
                         Medical/Dental/Basic Life Coverage will automatically continue at the active
                         employee rate. You will receive an invoice for the applicable premiums. You
                         should mail your payment to the address indicated on the invoice. Any
                         unpaid premiums will be payroll-deducted from the first paycheck upon
                         your return to active flying status. If you have any questions, you may call
                         the Employee Service Center at 1-800-MY DELTA.



Leaves of Absence
                Printed pages of this handbook are for information only. Currency must be verified with online version.
   CONFIDENTIAL                                                                             DELTA_HS_001241
                                                                               27.7
 Case 1:18-cv-03543-FB-ST Document 57-11 Filed 06/05/20 Page 8 of 15 PageID #: 442
In-Flight Service Programs and Policies Handbook
                                                                                                            01 Jun 15



PLOC (continued)
                               Short Term / Long Term Disability Benefits Coverage will
                               automatically be canceled for the duration of your PLOC.

                               If you had optional disability benefit coverage in effect the day before you
                               began your PLOC, and you return to Active Work Status during the same
                               calendar year, your previously elected coverage(s) will become effective on
                               the day immediately following your return to Active Work Status.

                               A flight attendant is not eligible to transition from an unpaid leave of
                               absence (PLOC) to a paid leave of absence i.e. STD. If a flight attendant
                               becomes unable to return to work due to a medical issue, he/she may
                               submit a request for Unpaid Medical Leave of Absence (UMLOA).

                               • If you have any questions, you may call the Employee Service Center at
                                 1-800-MY-DELTA.

                               Vacation/PPT
                               • Vacation and PPT will not accrue while on a PLOC.
                               • While out on a PLOC, flight attendants are eligible to participate in the
                                 monthly vacation pick up and improvement bid.
                               • If you have a vacation scheduled during the leave, you will have the
                                 following options which you must indicate when you enter your PLOC
                                 request in the computer.
                                     1.Be paid for the vacation
                                     2.Drop the vacation and submit a Monthly Pick-Up Bid to avoid being
                                       given a must-take.
                                     3.Be assigned a Must-Take vacation

                               NOTE: PLOCs granted in the last three months of the vacation year,
                                     January, February or March, with overlapping vacation weeks will
                                     automatically be paid the applicable number of vacation days due in
                                     those months.

                               Any vacation hours paid out as a result of a PLOC will be applied toward
                               your Annual Flying Requirement.

                               Seniority Adjustment
                               No seniority adjustment will occur as a result of a PLOC.

                               Pay Anniversary Date Adjustment
                               No pay anniversary date or date of hire adjustment will occur as a result of
                               a PLOC.

                               Training
                               You are eligible to attend training while on a PLOC.




                                                                                                     Leaves of Absence
Printed pages of this handbook are for information only. Currency must be verified with online version.
    CONFIDENTIAL                                                                                  DELTA_HS_001242
27.8
 Case   1:18-cv-03543-FB-ST Document 57-11 Filed 06/05/20 Page 9 of 15 PageID #: 443
                                                               In-Flight Service Programs and Policies Handbook
01 Jun 15

Personal Leaves of Absence (Including Hardship)
                         Personal Leaves of Absence (PLOA), including Hardship Leaves, are granted
                         depending on operational need and the circumstances of the individual.

                         A PLOA request will be considered only when all other reasonable
                         alternatives have been exhausted.

                         All requests for a PLOA are given serious consideration by the Company.
                         When making these decisions, impact to seniority of all flight attendants
                         must be considered.



                         Types of PLOA
                         The following types of leave and hardship accommodations may be
                         requested:

                         1. Up to six months of approved time off.

                         2. Between six months and 24 months of approved time off.



                         Eligibility Criteria
                         To be eligible for a PLOA you must complete your initial corporate
                         probationary period.



                         How to Request a PLOA
                         A PLOA request should be submitted to your Field Service Manager by the
                         5th day of the month prior to the leave date. If applicable, include
                         supporting documentation from a knowledgeable third party such as a:
                         • Treating Physician
                         • Licensed Clinical Social Worker
                         • Attorney; or
                         • Law Enforcement documentation or Protective order



                         Guidelines for Requests:
                         Examples of circumstances that may warrant a Personal Leave of Absence
                         (not an all-inclusive list):
                         • A home destroyed by a natural disaster
                         • A critically ill parent
                         • A move required to provide temporary shelter from physical abuse or
                           legally required for custody of a child
                         • A critically ill child, spouse, or partner; or
                         • Personal illness requiring highly specialized treatment



Leaves of Absence
                Printed pages of this handbook are for information only. Currency must be verified with online version.
   CONFIDENTIAL                                                                             DELTA_HS_001243
 Case 1:18-cv-03543-FB-ST Document 57-11 Filed 06/05/20 Page 10 of 15 PageID #: 27.9
                                                                                444
In-Flight Service Programs and Policies Handbook
                                                                                                            01 Jun 15


Personal Leaves of Absence (continued)
                               In addition to the above examples for a PLOA, below are some examples of
                               circumstances that may warrant a longer PLOA (not an all-inclusive list):
                               • Formal education
                               • Ill health of a family member
                               • Child/elder care
                               • Participation in a full-time volunteer program; or
                               • Other compelling reasons mutually beneficial to both you and Delta.

                               Benefits while on a PLOA
                               Benefits while on a Personal Leave of Absence are provided in the HRPM
                               1028.9.

                               Annual Flying Requirement
                               Credit towards the annual flying hours will not be given during a PLOA.

                               Vacation
                               Time spent on a PLOA will not count toward the service requirement for
                               purposes of determining the amount of annual vacation allotment once you
                               return to active pay status.

                               Pay Anniversary Date
                               If applicable, your pay anniversary date will be adjusted on a day-for-day
                               basis for the duration of the leave.

                               Seniority Adjustment
                               No seniority adjustment will occur as a result of a PLOA.

                               Employee Responsibilities While on PLOA
                               You are required to provide an update to your Field Service Manager in
                               writing every 60 days.

                               Extension Requests
                               If you need to extend your PLOA, you will need to submit an Extension
                               Request form with supporting documentation at least 30 days prior to the
                               end of your leave or transfer. Extension Requests for Personal Leave of
                               Absence should be submitted to your Field Service Manager. If you do not
                               provide an extension request at least 30 days prior to the end of your
                               approved PLOA, your leave will be terminated at the end of the pre-
                               approved allotted time.




                                                                                                     Leaves of Absence
Printed pages of this handbook are for information only. Currency must be verified with online version.
    CONFIDENTIAL                                                                                  DELTA_HS_001244
27.10
Case 1:18-cv-03543-FB-ST         Document 57-11 Filed 06/05/20 Page 11 of 15 PageID #: 445
                                                               In-Flight Service Programs and Policies Handbook
01 Jun 15


Personal Leaves of Absence (PLOA) (continued)
                         Returning to Work from a PLOA
                         You should notify your leader in writing of your intent to return to work no
                         later than two months prior to your desired return to work date. Your
                         return to work date may be no later than the last day of the approved
                         leave.

                         If your PLOA exceeds 12 months, you may be subject to drug screening,
                         background verification, fingerprinting, and any other testing or screening
                         required for the job, upon your return to work.

                         Failure to Return to Work from a PLOA
                         If you do not notify Delta of your intent to return to work in the appropriate
                         time frame, you will be deemed to have resigned on the day following the
                         expiration of your leave.

                         Career Maximum
                         You are limited to a total of 24 months of PLOA (including hardship leave)
                         during your entire Delta career.

                         Links
                         See the Appendix for links to the Hardship Leave and Transfer request
                         forms on DeltaNet.




Leaves of Absence
                Printed pages of this handbook are for information only. Currency must be verified with online version.
   CONFIDENTIAL                                                                             DELTA_HS_001245
 Case 1:18-cv-03543-FB-ST Document 57-11 Filed 06/05/20 Page 12 of 15 PageID #:27.11
                                                                                446
In-Flight Service Programs and Policies Handbook
                                                                                                            01 Jun 15



Military Leave
                               Active Duty Service

                               • If you enter the United States Military for active duty service, you will be
                                 granted an unpaid military leave of absence for the length of the service,
                                 not to exceed five years.

                               • You will be paid for all remaining earned vacation at your request, or if
                                 you will not be returning prior to the end of the vacation year.

                               • Vacation adjustment will begin on the 31st day of the military leave or on
                                 the 61st day of the military leave if the U.S.military is engaged in
                                 military conflict for the next vacation year.

                               • You will continue to accrue seniority for bidding and pay purposes during
                                 your leave of absence provided your Initial Probation was completed
                                 prior to beginning the leave.

                               • If your Initial Probation was not complete prior to beginning the leave,
                                 upon your return you will be reinstated at your original pay scale until
                                 completion of your probationary period. At that time, your pay will be
                                 based on your length of service (including the military leave).

                               National Guard / Other Reserve Units

                               • If you are a member of the National Guard or other reserve unit, you will
                                 be granted an unpaid military leave of absence for annual active duty.

                               • You may elect to be paid for any remaining earned vacation during the
                                 annual active duty period.

                               Requesting Military Leave

                               • If your leave of absence will be 30 days or less contact your PFSM and
                                 Scheduling.

                               • If your leave of absence will extend beyond 30 days contact Sedgwick at
                                 1-877-67-DELTA, your PFSM and Scheduling.

                               Seniority Adjustment
                               No seniority adjustment will occur as a result of a military leave.

                               Pay Anniversary Date
                               No pay anniversary date adjustment will occur as a result of a military
                               leave.

                               Paid Personal Time (PPT)
                               Paid Personal Time (PPT) will accrue for up to six (6) months.



                                                                                                     Leaves of Absence
Printed pages of this handbook are for information only. Currency must be verified with online version.
    CONFIDENTIAL                                                                                  DELTA_HS_001246
27.12
Case 1:18-cv-03543-FB-ST         Document 57-11 Filed 06/05/20 Page 13 of 15 PageID #: 447
                                                               In-Flight Service Programs and Policies Handbook
01 Jun 15

Military Leave (continued)
                         Annual Flying Requirement (AFLAC)
                         You will receive 45 hours credit per month towards your annual flying
                         requirement while on military leave.

                         Training
                         You are eligible to attend training while on a military leave of absence.


Maternity/Paternity Leave
                         Maternity and Paternity leave are corporate benefits available to all eligible
                         Delta employees.

                         • For information regarding Paternity leaves, go to DeltaNet>Employee
                           Connection>Absence>Leave of Absence

                         • For information specific to flight attendants regarding maternity leave,
                           go to DeltaNet>Employee Connection>Absence>Leave of
                           Absence>Maternity Leave and Paternity Leave




                                                           End of Chapter




Leaves of Absence
                Printed pages of this handbook are for information only. Currency must be verified with online version.
   CONFIDENTIAL                                                                             DELTA_HS_001247
Case 1:18-cv-03543-FB-ST Document 57-11 Filed 06/05/20 Page 14 of 15 PageID #: 448




  CONFIDENTIAL                                                  DELTA_HS_001248
Case 1:18-cv-03543-FB-ST Document 57-11 Filed 06/05/20 Page 15 of 15 PageID #: 449




  CONFIDENTIAL                                                  DELTA_HS_001249
